United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3042
                                  ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
       v.                                * District Court for the Western
                                         * District of Missouri.
Randall Brian Jarvis, also known as      *
Christopher Michaelson, also known       *       [UNPUBLISHED]
as Josiah Richards, also known as        *
Order of Jesus Christ's Disciples, also *
known as Order of Christian              *
Disciples, also known as Church of       *
Jesus Christ Disciples, also known as *
Christian Disciples International,       *
                                         *
             Appellant.                  *
                                    ___________

                             Submitted: May 21, 2004
                                Filed: May 27, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Randall Brian Jarvis (Jarvis) appeals the district court’s1 order granting the
government a default judgment against him for a permanent injunction. We conclude
that the court did not abuse its discretion. See Forsythe v. Hales, 255 F.3d 487, 490
(8th Cir. 2001) (standard of review). Jarvis failed to respond to the complaint;
thereafter, in violation of court rules, he attempted to submit by facsimile his response
to the government’s motion for a default order, and then did not cure the problem by
submitting a proper filing after the court informed him that his facsimile would not
be accepted; and he did not respond to the court’s two show-cause orders. Jarvis’s
arguments on the merits are thus irrelevant. See Ackra Direct Mktg. Corp. v.
Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996); Brown v. Kenron Aluminum &
Glass Corp., 477 F.2d 526, 531 (8th Cir. 1973).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                           -2-